UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMEN T INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: June 30, 2011 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) ANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN JUNE 30, 2011 MESSAGE TO SHAREHOLDERS "We believe over the course of the first few months of 2011 that stocks will be resilient. As much as ‘Quantitative Easing – Part 2’ (QE2) has been lauded as a successful campaign, we fear its full adverse effects will not be felt until later this year. A few warning shots have been fired.But the underlying strength of this market points to higher prices in the interimpotentially 13,000 on the Dow and 1,400 on the S&P 500.As 2011 progresses, we foresee a gradual shift towards the large-cap, blue-chip stocks and more defensive posturing by institutional investors." The Primary Trend Fund December 31, 2010 – Semiannual Report As we put pen to parchment, this bull market (yes, it is still a bull market!) is about to enter its 30th month.As measured by the Dow Jones Industrial Average, the U.S. stock market has nearly doubled off of its March 2009 bear market low to its “Bin Laden High” achieved intraday on May 2nd at 12,876…within a stone’s throw of that 13,000 objective we spoke of in the above quote. Historically, the median post-World War II bull market has lasted 41 months and gained 75%, while bull markets dating to 1900 have a median duration of 32.5 months and median gain of 84%.Either way you cut it, the current cyclical bull has met its “typical” upside target and is long in the tooth. Along the way, the U.S. stock market has been anything but a straight up affair, however.Equity investors have experienced no less than seven minor corrections (less than 10% declines) and one major correction (a retreat of 10-20%).The “debt ceiling dance” being inflicted on the American taxpayer is now cause for the latest correction in this ongoing bull market. The latest fiscal year performance (7/1/10 to 6/30/11) has been a microcosm of the bull market itself, as the first half produced high-octane gains while the second half has been mired in a trading range.For the full year ended June 30, 2011, the blue chip averages of the Dow Jones Industrial Average and the S&P 500 Index posted total returns of +30.37% and +30.69%, respectively. In the latest sprint, our Fund trailed the S&P 500 Index.For the same 12-month period ended 6/30/11, The Primary Trend Fund posted a total return of +19.81%.However, the marathon race has been a different story.The Primary Trend Fund has bested its benchmark over the last 10 years with a +3.20% annualized total return, while the S&P 500 Index’s 10-year annualized total return is +2.72%.* Risky Business The latest buzzwords on Wall Street these days seem to be “risk on” and “risk off”.The talking heads on CNBC use “risk on” as a crutch to describe a rising stock market or “risk off”’ to describe a declining market – in other words, investors’ proclivity to buy stocks or to sell stocks on any given day. The lagging performance of The Primary Trend Fund over the past year can be attributed to three main investment allocations, all of which had a “risk off” tendency: 1) underweighting energy stocks; 2) overweighting healthcare stocks; and 3) carrying cash.As value-oriented investors, and as is typical, we have positioned the portfolio more conservatively sooner than the masses. Over the past year, the S&P Energy Sector was by far the best performing sector with a gain of nearly 50%.The major catalyst was crude oil’s jump from $75 per barrel last summer to over $110 per barrel this past spring.Our decision to take profits early on in BP plc, Cabot Oil & Gas and ConocoPhillps left us with a mere 3.1% (PetroBras) invested in energy versus the S&P 500 Composite’s weight of 12.6% as of 6/30/11. On the other hand, the S&P Health Care Sector underperformed the stock market with a 25% return.The Primary Trend Fund’s exposure to the health care sector amounts to 20.3% of the portfolio – almost double the S&P 500 MESSAGE TO SHAREHOLDERS(continued) weighting of 11.7%.We still believe the big pharmaceutical companies that we own (Abbott Labs, Johnson & Johnson, Eli Lilly and Pfizer) are extremely undervalued relative to both the stock market and their own historical fundamentals.With dividend yields greater than 2x the market and more than the 30-year U.S. Treasury bond yield, we feel these health care stocks will contribute nicely to the portfolio going forward despite acting as an ankle-weight this past year. The last “risk off” ingredient was our above-average cash position which stands at 17.0% as of 6/30/11.We were not fully invested during a rather robust year.However, we believe the profit-taking that created this cash cushion is a prudent course of action during the later innings of this bull market game. Behind health care stocks, the portfolio’s #2 sector weighting is in Technology (Information Technology and Telecommunication Services) at 15.9% of assets.While this is slightly underweight the S&P 500’s exposure of 20.9%, The Primary Trend Fund is definitely invested in the “less sexy” names such as Cisco Systems, Intel, Microsoft and Verizon Communications.Jim Cramer of CNBC fame recently stated that, “Apple and Google are the only two tech stocks you need to own.”We disagree…great companies are not necessarily synonymous with great stocks going forward.Granted, the social media tech boom with recent IPOs of Zynga, LinkedIn and soon-to-be Facebook, have added a layer of speculative froth and revitalization to the technology sector.However, the piles of cash and low earnings valuations in our stodgy stable of tech stocks is a tremendous asset in today’s environment. In general, the portfolio is currently positioned to capitalize on a shift in investor sentiment – a shift from aggressive early-cycle names to conservative blue chips.Over half of the portfolio holdings currently have dividend yields greater than 3% in a stock market environment that yields just 2%.And our cash cushion?To us, that allows us to seize opportunities. Sovereign Seizure First, it was Greece hitting the skids.Now, global markets are jittery over the prospects of a “too-big-to-bail” meltdown in Italy.European leaders recently held their 11th debt-crisis summit in just 17 months…culminating in a $157 billion fund-raising effort for Greece and some credit relief for the other distressed euro-zone countries. At home in the U.S., the political sausage-making machine on Capitol Hill held Americans and the stock market hostage for the past several weeks.A U.S. default on its Treasury obligations would be unprecedented and would roil global financial markets.With the eleventh-hour compromise, that scenario has been averted, but the debt crisis and budget battle will linger on.What will continue to haunt financial markets, however, is the uncertainty that is enveloping credit markets worldwide and the lack of visibility to corporate earnings and capital expenditure programs that these sovereign stresses are creating.In other words, these sovereign seizures are inducing economic seizures. Glum and Glummer We borrow that headline from The Economist (dated 7/30/11).While the magazine is referring to the U.S. debt talks between Rep. John Boehner and President Obama, we are hinting at the current mood of investors. Unemployment is at 9.2%.Jobs numbers have been weak of late.The U.S. economy grew at a lukewarm pace of 1.3% in the second quarter, and the first quarter GDP was revised downward to an anemic 0.4% from its original 1.9%.QE2 is over.The housing market is still in a funk.Obviously the economic malaise continues and is front and center for consumers, taxpayers and investors. Despite the fragile state of our economy, the corporate income statement and balance sheet are in solid shape.Our non-financial portfolio holdings, for example, collectively have nearly $350 billion of cash on their balance sheets.Share buy-backs, merger and acquisition activity and dividend boosts are on the upswing.Based on earnings estimates of approximately $90-$100 per share for the S&P 500 Index, the stock market is trading at a 12-14x P/E multiple…neither overvalued nor dirt-cheap. 2 MESSAGE TO SHAREHOLDERS(continued) The political antics of 2011 unfortunately are just a precursor to the quadrennial circus that we must endure next year during the Presidential election year.In today’s trading environment, fear gets pervasive fairly quickly and the stock market reacts immediately.Talk of “head-and-shoulder” tops, double-dip recessions and European defaults are all fanning the flames.Markets that go down on “bad news” are normal.Markets that go down on “no news” or “good news” send a more ominous signal.The current correction has been well advertised.The stock market is currently down eight days in a row…something that hasn’t occurred since 1978.Parallels to the days of the Carter Administration are not something that the Obama Administration wants highlighted. We believe this 2-1/2-year old bull market still has some snort left despite the hand-wringing on Main Street and fear-mongering on Wall Street.We are keeping a close ear to the ground for any signs of bear market rumblings, but those are isolated and short-lived for now.The stock market in the first half of 2011 has been locked in a trading range of 1250 on the lower end and 1360 on the upper end of the S&P 500 Index.Volatility will persist as this summer swoon subsides, but we feel it will be to the upside in the remaining months of 2011 before the quadrennial circus and specter of inflation dampen equity spirits in 2012. As always, the trust, confidence and financial well-being of our shareholders is our most precious commodity.We strive to earn your continued support. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer * The Primary Trend Fund’s five-year average annual return for the period ending June 30, 2011 is 1.59%, while the S&P 500® Index five-year average annual return for the period ending June 30, 2011 is 2.94%. Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Health Care % Short-term Investments % Consumer Staples % Information Technology % Consumer Discretionary % Financials % Materials % Industrials % Telecommunication Services % Energy % Utilities % Total Investments % Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Intel Corp. % Pfizer, Inc. % Wal-Mart Stores, Inc. % Eli Lilly & Co. % Abbott Laboratories % Johnson & Johnson % General Electric Co. % DreamWorks Animation SKG, Inc., Class A % Verizon Communications, Inc. % Microsoft Corp. % Total % 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended June 30, 2011 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011 to June 30, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 1/1/11 6/30/11 1/1/11-6/30/111 Actual Hypothetical (5% return before expenses) 1,000.00 1,015.10 9.99 1 Expenses are equal to the Fund’s annualized expense ratio of 2.00% for the period from January 1, 2011 through June 30, 2011, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of June 30, 2011 The Primary Trend Fund Shares Value COMMON STOCKS (84.1%) CONSUMER DISCRETIONARY (10.9%) Home Construction (1.0%) KB Home $ Hotels, Restaurants & Leisure (4.3%) Marcus Corp. MGM Resorts International* Wendy’s/Arby’s Group, Inc., Class A Household Durables (1.7%) Sony Corp. ADR Media (3.5%) DreamWorks Animation SKG, Inc., Class A* Specialty Retail (0.4%) Pacific Sunwear of California, Inc.* Total Consumer Discretionary CONSUMER STAPLES (12.7%) Beverages (2.9%) Molson Coors Brewing Co., Class B Food & Staples Retailing (5.3%) Wal-Mart Stores, Inc. Food Products (4.5%) Kraft Foods, Inc., Class A Unilever N.V. ADR Total Consumer Staples ENERGY (3.1%) Oil, Gas & Consumable Fuels (3.1%) Petroleo Brasileiro S.A. ADR FINANCIALS (8.7%) Capital Markets (3.3%) Bank of New York Mellon Corp. (The) Morgan Stanley See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS (continued) As of June 30, 2011 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (84.1%) (continued) FINANCIALS (8.7%) (continued) Commercial Banks (2.7%) U.S. Bancorp $ Diversified Financial Services (2.7%) JPMorgan Chase & Co. Total Financials HEALTH CARE (20.6%) Health Care Equipment & Supplies (1.4%) Boston Scientific Corp.* Pharmaceuticals (19.2%) Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Health Care INDUSTRIALS (4.6%) Industrial Conglomerates (3.5%) General Electric Co. Marine (1.1%) DryShips, Inc.* Total Industrials INFORMATION TECHNOLOGY (11.6%) Communications Equipment (2.3%) Cisco Systems, Inc. Semiconductors & Semiconductor Equipment (5.9%) Intel Corp. Software (3.4%) Microsoft Corp. Total Information Technology MATERIALS (5.2%) Construction Materials (3.1%) Vulcan Materials Co. See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS(continued) As of June 30, 2011 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (84.1%) (continued) MATERIALS (5.2%) (continued) Metals & Mining (2.1%) Kinross Gold Corp. $ Total Materials TELECOMMUNICATION SERVICES (4.5%) Diversified Telecommunication Services (3.4%) Verizon Communications, Inc. Wireless Telecommunication Services (1.1%) Sprint Nextel Corp.* Total Telecommunication Services UTILITIES (2.2%) Water Utilities (2.2%) Aqua America, Inc. Total Common Stocks (Cost $12,686,192) Principal Amount SHORT-TERM INVESTMENTS (17.2%) Variable Rate Demand Notes (17.2%) $ American Family Financial Services Demand Note, 0.10%(a) Total Short-Term Investments (Cost $2,605,059) TOTAL INVESTMENTS (101.3%) (Cost $15,291,251) Liabilities less Other Assets (-1.3%) ) NET ASSETS (100.0%) $ * Non-income producing. (a) Variable rate security; the coupon rate shown represents the rate at June 30, 2011. ADR – American Depository Receipt See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $15,291,251) Dividends Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Payable for Investments Purchased Accrued Investment Advisory Fees (Note 3) Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Accumulated Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Appreciation on Investments Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Year Ended June 30, 2011 The Primary Trend Fund Investment Income: Dividends* $ Total Investment Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Professional Fees Registration Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Reimbursement Less Expenses Reimbursed By Advisor ) Total Expenses Net Investment Income Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets From Operations $ * Net of foreign tax withholding of $7,592. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Year Ended Year Ended June 30, 2011 June 30, 2010 Operations: Net Investment Income $ $ Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Increase in Net Assets from Operations Distributions to Shareholders: From Net Investment Income ) ) Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase in Net Assets Net Assets: Beginning of Year End of Year $ $ Accumulated Undistributed Net Investment Income at End of Year $ $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the years ended June 30: The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Year $ Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments ) ) Total from Investment Operations ) ) Less Distributions: From Net Investment Income ) From Net Realized Gains — — ) ) ) Total Distributions ) Net Increase (Decrease) ) ) Net Asset Value, End of Year $ Total Investment Return % % )% )% % Ratios and Supplemental Data Net Assets, End of Year (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments % Before Waivers, Reimbursements and Recoupments % Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments % Before Waivers, Reimbursements and Recoupments % Portfolio Turnover % See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS June 30, 2011 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986.The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company.The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price. Securities that are traded on the NASDAQ National Market or the NASDAQ SmallCap Market are valued at the NASDAQ Official Closing Price. If no sale is reported, the average of the last bid and asked prices is used. Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices. Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors. Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (“GAAP”) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – frequency and volume to provide pricing information on an ongoing basis. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common Stocks.Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the NASDAQ Official Closing Price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Short-Term Investments.Short-term investments are valued using amortized cost, which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. 12 NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2011 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ $
